 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6     INTERNATIONAL LINING                              Case No. 1:18-cv-01418-LJO-SKO
       TECHNOLOGY,
 7                                                       ORDER ENLARGING TIME FOR
                          Plaintiff,                     DEFENDANT ACCREDITED SURETY
 8                                                       AND CASUALTY COMPANY, INC. TO
              v.                                         RESPOND TO COMPLAINT
 9
       WOOD BROS, INC., et al.,                          (Doc. 9)
10
                          Defendants.
11
       _____________________________________/
12

13          Plaintiff International Lining Technology (“Plaintiff”) filed its complaint on October 12,
14 2018. (Doc. 1.) Defendant Accredited Surety and Casualty Company, Inc. (“Accredited”) was

15 served on November 6, 2018. (Doc. 7-3.) Defendant Accredited’s responsive pleading was

16 therefore due twenty-one (21) days after service, or November 27, 2018.              Fed. R. Civ. P.
17 12(a)(1)(A)(i).

18          The parties filed a “Stipulation to Extend Time” for Defendant Accredited to respond to the
19 complaint (Doc. 9) on December 3, 2018—six days after Defendant Accredited’s responsive

20 pleading deadline. Although the Court may extend time to file a responsive pleading after the

21 deadline has expired because of “excusable neglect,” Fed. R. Civ. P. 6(b)(1)(B), no such excusable

22 neglect has been articulated—much less shown—here. Notwithstanding this deficiency, given the

23 absence of bad faith or prejudice to Plaintiff (as evidenced by the parties’ agreement to the extension

24 of time), and in view of the liberal construction of Fed. R. Civ. 6(b)(1) to effectuate the general

25 purpose of seeing that cases are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d

26 1253, 1258–59 (9th Cir. 2010), the Court GRANTS the parties’ stipulated request. The parties are
27 cautioned that future post hoc request for extensions of time will be viewed with disfavor.

28
 1            IT IS HEREBY ORDERED that Defendant Accredited Surety and Casualty Company,
 2   Inc. shall respond to Plaintiff’s complaint on or before December 28, 2018.
 3

 4   IT IS SO ORDERED.
 5
     Dated:     December 4, 2018                                /s/   Sheila K. Oberto   .
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
